          Case 3:20-cv-01080-JCH Document 57 Filed 03/17/21 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


JONATHAN MICHEL,

                               Plaintiff,
                                                   Case No. 3:20-cv-01080-JCH
v.

YALE UNIVERSITY,

                               Defendants.
                                                   March 17, 2021




               DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Yale University (“Yale”) submits this notice alerting the Court to several

recent decisions dismissing claims that colleges and universities transitioning to remote learning

during the COVID-19 pandemic broke contractual promises to provide in-person learning or

were unjustly enriched by the transition to remote learning. While this case turns on Connecticut

law, and the recent decisions turn on the law of other jurisdictions, Plaintiff submitted a

supplemental authority letter pointing to cases decided in other jurisdictions. Yale submits this

letter to ensure the Court has a more complete picture of the recent trend in decisions over the

last two months.

       Below are five decisions, involving claims brought against nine colleges and universities.

All granted, in whole or in part, motions to dismiss tuition-reimbursement claims like those here:

              In Burt v. Board of Trustees of the University of Rhode Island, No. 20-465 JJM-
               LDA, 2021 WL 825398 (D.R.I. March 4, 2021) (McConnell, C.J.), the court
               issued a consolidated decision in five lawsuits brought against four universities in
               Rhode Island—Brown University, the University of Rhode Island, Johnson &
               Wales University, and Roger Williams University. The court held that no
               university made a specific and enforceable promise to provide in-person, on-
               campus instruction, rejecting plaintiffs’ invocations of marketing materials,
               course catalogues promising “‘hands-on’ instruction in particular campus
Case 3:20-cv-01080-JCH Document 57 Filed 03/17/21 Page 2 of 3


     buildings,” handbooks, and brochures. Id. at *5. The decision also dismissed
     unjust enrichment and conversion claims, but allowed claims seeking partial
     reimbursement of some specific activity fees to go forward.

    In re Columbia Tuition Refund Action, No. 20-CV-3208 (JMF), 2021 WL 790638
     (S.D.N.Y. Feb. 26, 2021) (Furman, J.), resolved motions to dismiss in separate
     cases brought against Columbia University and Pace University. The court
     dismissed the claims against Columbia relating to online instruction “because
     [plaintiffs] fail[ed] to plead any specific promise by Columbia to provide
     exclusively in-person instruction.” Id. at *3. The court rejected the plaintiffs’
     reliance on “syllabi, departmental policies and handbooks, and [an] online course
     registration portal” that listed the time and place for classes; it also rejected
     reliance on various Columbia publications describing an “on-campus experience.”
     Id. By contrast, the court allowed tuition-reimbursement claims against Pace
     University to proceed due to the more specific contractual promises allegedly
     made there. Id. at *5. The court allowed claims for partial reimbursement of
     specific activity and facility fees to proceed in both cases, noting allegations of
     specific contractual promises linking the fees to on-campus conduct.

    In Oyoque v. DePaul University, No. 20 C 3431, 2021 WL 679231 (N.D. Ill. Feb.
     21, 2021) (Kennelly, J.), the court held that the plaintiffs failed to allege that
     DePaul had made “specific promises” to provide an in-person education, despite
     general or aspirational language mentioning on-campus instruction in the
     university’s academic catalogue, student handbooks, and marketing materials. Id.
     at *5. The court therefore dismissed the contract claims as well as the unjust
     enrichment claims.

    In Hassan v. Fordham University, No. 20-CV-3265 (KMW), 2021 WL 293255
     (S.D.N.Y. Jan. 28, 2021) (Wood, J.), the court dismissed tuition and fee
     reimbursement claims, despite general language mentioning in-person instruction
     in the course catalogue, marketing materials, and handbooks. The court noted that
     the “course catalogue contains informational guidance regarding, for example, a
     course’s instructor, location, and schedule. But there are no express statements
     promising that these aspects of a course were not subject to change.” Id. at *6.
     And the other statements were “more akin to general statements of policy than to
     specifically designated and discrete promises regarding the incidents of the
     forthcoming education.” Id. (internal quotation marks omitted). The court also
     dismissed claims of conversion and unjust enrichment.

    In Gociman v. Loyola University of Chicago, No. 20 C 3116, 2021 WL 243573
     (N.D. Ill. Jan. 25, 2021) (Gettleman, J.), the plaintiffs asserted that online
     instruction was “‘worth less’ than the traditional in-person instruction.” Gociman,
     2021 WL 243573, at *3. The court dismissed the breach of contract and unjust
     enrichment claims for tuition and fees with prejudice, recognizing that “resolution
     of Plaintiffs’ claims would require the Court to make judgments about the quality
     and value of the education [defendant] provided”—and therefore the claims were
     barred by Illinois’s educational malpractice rule. Id. (quotation and citation
                                       2
            Case 3:20-cv-01080-JCH Document 57 Filed 03/17/21 Page 3 of 3


                   omitted). The court also held that plaintiffs’ contract claims failed because they
                   did not allege a “specific promise for in-person instruction” based on statements
                   in the court catalogue mentioning on-campus instruction. Id. at *4 (quotation and
                   citation omitted).


Dated: March 17, 2021

                                                 DEFENDANT YALE UNIVERSITY

                                                 /s/ Jonathan Freiman

                                                 Jonathan M. Freiman (ct24248)
                                                 Kim E. Rinehart (ct24427)
                                                 Benjamin M. Daniels (ct29713)
                                                 Wiggin and Dana LLP
                                                 One Century Tower
                                                 265 Church Street
                                                 PO Box 1832
                                                 New Haven, CT 06508-1832
                                                 jfreiman@wiggin.com
                                                 krinehart@wiggin.com
                                                 bdaniels@wiggin.com
                                                 Tel.: (203) 498-4400
                                                 Fax: (203) 782-2889

                                                 Counsel for Defendant




                                                    3
490\290\4823-6517-6287.v1
